Citation Nr: 0836578	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals 
of a right leg injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
veteran's bilateral hearing loss is not related to service.

2.  There is no clear and convincing evidence that residuals 
of a right arm injury are not related to the veteran's combat 
service in the Republic of Vietnam. 






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).  

2.  Residuals of a right shoulder injury were incurred during 
combat military service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In regards to the claim of entitlement to service connection 
for residuals of a right should injury, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Concerning the claim of entitlement to service connection for 
bilateral hearing loss, a November 2003 VCAA letter informed 
the veteran of what evidence was required to substantiate his 
claim for service connection.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  

However, the disability rating and the effective date portion 
of the duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter sent to the veteran in March 
2006.  The Board finds that this error was not prejudicial to 
the veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
the notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of the 
supplemental statement of the case issued in July 2008 after 
the notice was provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, and a VA 
audiological examination report.  Additionally, the claims 
file contains the veteran's statements in support of his 
claim.  The Board has carefully reviewed such statements and 
it concludes that the veteran has not identified further 
available evidence not already of record.  There is no other 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, such as organic diseases of the 
nervous system, which are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Hearing Loss

The veteran claims he is entitled to service connection for 
his current hearing loss.  He asserted that he was exposed to 
loud noise from being a motor machinist during active 
military service.  The RO denied service connection 
disability for bilateral hearing loss.  The veteran appeals 
this decision.

In assessing the veteran's service connection claim for 
hearing loss, the Board must first determine whether the 
veteran has a hearing disability under VA regulations. 
Hearing disabilities are determined for VA purposes using 
criteria provided under 38 C.F.R. § 3.385.  Thereunder, a 
hearing disability will be determined where any of the 
following threshold measures has been found: where the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels  
(dB) or greater; where the auditory threshold for at least 
three of the frequencies is 26 dB or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.

The medical evidence of record shows that the veteran 
currently suffers from bilateral hearing loss.  In February 
2004, a VA audiologist diagnosed the veteran with mild to 
severe sensineural bilateral hearing loss between 1000 Hz to 
8000 Hz.  The February 2004 audiological examination revealed 
that the veteran exhibited pure tone thresholds of 25 dB at 
500 Hz, 35 dB at 1000 Hz, 40 dB at 2000 Hz, 60 dB at 3000 Hz, 
and 70 dB at 4000 Hz in the right ear.  The speech 
recognition score using the Maryland CNC Test showed 94 
percent for the right ear.  The February 2004 audiological 
examination revealed that the veteran exhibited pure tone 
thresholds of 25 dB at 500 Hz, 35 dB at 1000 Hz, 35 dB at 
2000 Hz, 60 dB at 3000 Hz, and 75 dB at 4000 Hz in the left 
ear.  The speech recognition score using the Maryland CNC 
Test showed 94 percent for the left ear.  Both ears exhibited 
an auditory threshold above 40 dB in at least one of the 
required frequencies, therefore, the veteran's hearing loss 
in both ears meets the definition of impaired hearing under 
38 C.F.R. § 3.385.  

However, the evidence does not show that the veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from military service.  The 
service medical records do not indicate that the veteran 
complained about any hearing impairment or sought treatment 
for ear related problems while in military service.  The 
February 1946 separation examination revealed that the 
veteran's ears were normal and that whispered voice testing 
was 15/15 bilaterally.  In addition, a July 1948 VA 
examination noted that the veteran's ears were normal.  The 
earliest medical evidence of a hearing disorder is found in 
the February 2004 VA examination report discussed above, 
which is approximately 58 years following discharge from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
200) (the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  

Furthermore, there is no competent medical opinion linking 
the veteran's hearing impairment to his period of active 
military service.  The record contains a medical opinion 
opposing the veteran's claim.  The examiner February 2004 
concluded that the veteran's military noise exposure is not 
responsible for his hearing loss and noted that he had normal 
hearing in both ears at the time of his discharge in 1946.  

The veteran asserts that his bilateral hearing loss was 
caused by noise exposure in military service.  Lay persons 
can provide an account of observable symptoms, such as in 
this case the veteran's observation that he has difficulty 
hearing and when he first noticed having problems with his 
hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494-95.  The veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the veteran is not competent medical 
evidence and does not prove a relationship between the 
veteran's hearing impairment and exposure to loud noise 
during military service.  As discussed above, the only 
competent medical evidence of record asserts that the 
veteran's bilateral hearing loss is not related to his 
military service.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not warranted. 

Residuals of a Right Shoulder Injury

The veteran claims he is entitled to service connection for 
residuals of a right shoulder injury.  He contends that he 
injured his right arm from a vehicle pinning him against a 
wall of the ship during the Battle of Iwo Jima in February 
1946.  The RO denied service connection for residuals of a 
right arm injury.  The veteran appeals this decision.

The Board notes that satisfactory lay or other evidence that 
any injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service, even though there 
is no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). 
 
The veteran's separation record reflects that the veteran 
served as a machinist mate, third class in the Pacific 
Theatre during World War II.  Service medical records do not 
indicate complaints or treatment of a right shoulder 
disorder. However, the record contains statements from five 
service members who witnessed the veteran's injury during 
service.  The statements are all relatively consistent with 
each other asserting that the veteran was injured during the 
invasion of Iwo Jima during the month of February or March 
1945 when a vehicle being unloaded from the ship broke lose 
and hit the veteran.  The statements reveal that the veteran 
was treated at a field hospital for several weeks before 
returning to the ship.  

After carefully reviewing all of the evidence of record, the 
Board has determined that the lay testimony of the veteran 
and his fellow service members are fundamentally consistent 
with each other.  The Board also finds it persuasive that the 
veteran's testimony has not changed and has been consistent 
over a sixty-year period.  There is also no evidence that 
specifically contradicts the veteran's involvement in the 
Battle of Iwo Jima or the occurrence of the accident as 
described by the veteran and the five witnesses.  The Board 
finds that lay statements provided by the veteran and his 
fellow service members to be competent and credible evidence 
of the injury that occurred during service.  Therefore, 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that the veteran sustained injuries during 
combat conditions. 
 
The Board has determined that 38 U.S.C.A. § 1154(b) also 
permits the Board to presume the incurrence of a right 
shoulder injury, if it is consistent with the circumstances, 
conditions, or hardships of such service.  The Board finds 
that incurrence of a right shoulder injury would likely occur 
when an individual is hit by a vehicle and pinned against a 
wall.
 
Thus, having determined that combat service has been 
established and that the claimed disability is consistent 
with such service, the remaining matter for consideration is 
whether service connection for residuals of a right shoulder 
injury has been rebutted by clear and convincing evidence to 
the contrary. 38 U.S.C.A. § 1154(b).  There is no competent 
medical evidence of record that rebuts the veteran's claims.  
Accordingly, the Board finds that the evidence currently of 
record fails to rebut the presumption of service connection 
under 38 U.S.C.A. § 1154(b), and resolving every reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for residuals of a right arm injury is warranted 
pursuant to 38 U.S.C.A. § 1154(b).  See Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  
 

ORDER

1.  Entitlement to service connection for bilateral hearing 
loss is denied.

2.  Entitlement to service connection for residuals of a 
right shoulder injury is granted.


REMAND

The VA did not provide the veteran with a medical examination 
pursuant to 38 U.S.C. § 5103A(d).  In disability compensation 
claims, VA must provide a claimant with a medical examination 
or medical opinion when there is insufficient competent 
medical evidence for the Secretary to make a decision on the 
claim and the evidence of record shows (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability; and (2) evidence establishing that an event, 
injury, or disease occurred in service or that certain 
diseases manifested during an applicable presumptive period; 
and (3) an indication that the disability or persistent and 
recurrent symptoms of a disability may be associated with the 
veteran's service.  38 U.S.C. § 5103A(d)(2); see Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir.2003); 38 C .F.R. § 3.159(c)(4).  

There is competent evidence of record that the veteran has 
persistent symptoms of a left leg disorder, the records show 
that the veteran injured his leg during military service, and 
there is evidence that indicates that symptoms of a right leg 
disorder may be associated with the injury that occurred in 
service.  As there is insufficient medical evidence to make a 
decision on the claim, the VA must provide the veteran with a 
medical examination and nexus opinion.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to be examined by an orthopaedist in 
order to determine the nature and 
etiology of any right leg disorder.  
The RO should provide the veteran's 
claims file to the examiner for review 
in conjunction with the examination.  
The examiner should advance an opinion 
as to whether any right leg disorder 
found on examination is at least as 
likely as not (i.e., a 50 percent or 
greater probability) etiologically 
related to the injury that occurred 
during the veteran's active service.  
The examiner should provide a complete 
rationale for all conclusions reached.   

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of entitlement to service 
connection for residuals of a right leg 
injury, based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


